DETAILED ACTION
This Office action is in response to remarks filed by Applicant on 10/25/2021.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Response to Amendment
Applicant presents amendments to claims 1-20. All amendments have been fully considered.
While the primary reference remains applicable, Applicant’s amendments were sufficient to require a new search and a new grounds of rejection under 35 U.S.C. 103. The new language has been considered and is remapped below including the new secondary references used in combination with the previously identified primary reference, which serves as the basis of the rejections.

Response to Arguments
Applicant’s arguments have been fully considered.
Examiner agrees with Applicant in so far as a new combination of references is required in light of the expansive amendments.  The amendments of the claims requiring new mapping and new prior art combinations makes Applicant’s arguments moot.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 6, 8, 10, 13, 15, 17, 19 rejected under 35 U.S.C. 103 as being unpatentable over Noble (U.S. Pat. App. Pub. 2019/0312939 A1) in view of Chiu (U.S. Pat. App. Pub. 2020/0213084 A1).
Regarding claims 1, 8, 15, Noble discloses: a file processor node in a blockchain network comprising a plurality of nodes, including a user node and a content owner node, the file processor node, comprising: a memory storing one or more instructions; and a processor that when executing the one or more instructions is configured to: receive a file from a content (receiving from a first client device, client data for cloud storage. Noble para. 0009.), divide the file into chunks (separating the client data into a plurality of data blocks prior to uploading the blocks into storage. Noble para. 0018.), distribute the chunks throughout the plurality of nodes (portions of each client’s data can be stored in one or more nodes in the blockchain. Noble para. 0047.), and generate a file storage plan for the file based on a distribution of the chunks throughout the plurality of nodes (the data manager uses a blockchain algorithm to map user’s data between various cloud services. Noble para. 0037.).  
Noble does not disclose: add noise to the chunks, the noise comprising a link to access the file on a blockchain of the blockchain network.
However, Chiu does disclose: add noise to the chunks, the noise comprising a link to access the file on a blockchain of the blockchain network (the administrator adds data to each data segment including a data segment storage location prior to storing the data segment on the blockchain network. Chiu para. 0020 and 0056.).
Therefore, it would have been prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the distributed blockchain-based storage of user data segments of Noble with the adding location metadata to the data blocks for accessing the stored block based upon the teachings of Chiu. The motivation being to facilitate subsequent viewing of the stored data segments. Chiu para. 0020.
Regarding claims 3, 10, 17, Noble in view of Chiu discloses the limitations of claim 1, wherein the processor is further configured to share the file storage plan with another user node of the blockchain network (secondary blockchains (e.g., client data chains) contain the necessary pointers to client data or data blocks associated with a particular client. Noble para. 0051.).
Regarding claims 6, 13, 19, Noble in view of Chiu discloses the limitations of claim 1, wherein the processor is further configured to update the file storage plan in response to an access of a file content of the file by the user node (as the client access, adds, and modifies its data, the blockchain is updated to reflect these actions. Noble para. 0040.).

Claims 2, 9, 16 rejected under 35 U.S.C. 103 as being unpatentable over Noble in view of Chiu in view of Obrador (U.S. Pat. App. Pub. 2004/0128308 A1).
Regarding claims 2, 9, 16, Noble in view of Chiu discloses the limitations of claim 1. Noble in view of Chiu does not disclose: wherein the file comprises a video file; and the noise comprises a key frame.
However, Obrador does disclose: wherein the file comprises a video file (data files for storage can be in the form of video. Obrador para. 0040.); and the noise comprises a key frame (video files are divided into equal length segments and denotes each segment as a key frame. Obrador para. 0004. Media file data has associated key frame data links for segment identification. Obrador para. 0049.).
Therefore, it would have been prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the distributed blockchain-based storage of user data segments of Noble with storing files in the form of video and the video segments are associated with a key frame identifier based upon the teachings of Obrador. The motivation being to manage video object structures for storage and transmission. Obrador para. 0011.

Claims 4-5, 7, 11-12, 14, 18, 20 rejected under 35 U.S.C. 103 as being unpatentable over Noble in view of Chiu in view of Andrade (U.S. Pat. App. Pub. 2019/0311148 A1).
Regarding claims 4, 11, 18, Noble in view of Chiu discloses the limitations of claim 1. Noble in view of Chiu does not disclose: wherein the processor is further configured to, store the file storage plan in a ledger of the blockchain.
However, Andrade does disclose: wherein the processor is further configured to, store the file storage plan in a ledger of the blockchain (storing the file mapping in the blockchain storage or distributed ledger. Andrade para. 0094.).
Therefore, it would have been prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the distributed blockchain-based storage of user data segments of Noble with storing the file mapping data in the blockchain based upon the teachings of Andrade.  The motivation being to maintain the mapping or index file in the most secure way. Andrade para. 0094.
Regarding claims 5, 12, Noble in view of Chiu discloses the limitations of claim 1. Noble in view of Chiu does not disclose: wherein the processor is further configured to issue a file access token for the file to the user node; and provide the file storage plan to the user node.
However, Andrade does disclose: wherein the processor is further configured to issue a file access token for the file to the user node (in order to access the files, a two-factor authentication is employed including requiring user to provide a security token. Andrade para. 0005. Security tokens are known to be issued by the system.); and provide the file storage plan to the user node (the mapping file can be distributed to the client device. Andrade para. 0093.).
Therefore, it would have been prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the distributed blockchain-based storage of user data segments of Noble with issuing access tokens to the user and providing the file storage plan to the user node based upon the teachings of Andrade.  The motivation being to authenticate the user and allow authenticated user to access the parts of the distributed files. Andrade para. 0005.
Regarding claims 7, 14, 20, Noble in view of Chiu discloses the limitations of claim 1, wherein the processor is further configured to, provide the updated file storage plan the user node (as the client access, adds, and modifies its data, the blockchain is updated to reflect these actions. Noble para. 0040.)
Noble in view of Chiu does not disclose: based on the file access token.
However, Andrade does disclose: based on the file access token (access to the files is based upon a two-factor authentication system including requiring user to provide a security token. Andrade para. 0005.).
Therefore, it would have been prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the distributed blockchain-based storage of user data segments of Noble with issuing access tokens to the user and providing the file storage plan to the user node based upon the teachings of Andrade.  The motivation being to authenticate the user and allow authenticated user to access the parts of the distributed files. Andrade para. 0005.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Warinski (U.S. Pat. App Pub. 2020/0044855 A1), blockchain storage of media files including video; Barton (U.S. Pat. App Pub. 2012/0233119 A1), distributed storage by partitioning data; Guzik (U.S. Pat. App Pub. 2014/0164266 A1), guaranteeing integrity of uploaded and stored multi-media files; Smith (U.S. Pat. App Pub. 2019/0044703 A1), associating metadata to manage data stored in a distributed blockchain storage system; Raul, Akshay, et. al., Blockchain Technology for Decentralized Data Storage on P2P Network, Soft Computing and Signal Processing, Advances in Intelligent Systems and Computing 900, Springer Nature Singapore Pte Ltd. 2019.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VANCE M LITTLE whose telephone number is (571) 270-0408. The examiner can normally be reached Monday - Friday 9:30am - 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jung (Jay) Kim can be reached on (571) 272-3804. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VANCE M LITTLE/Examiner, Art Unit 2494